THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. THIS NOTE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER
TRANSFER OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS NOTE.
 
ORGANIC TO GO FOOD CORPORATION
 
SECURED CONVERTIBLE PROMISSORY NOTE
$5,000,000.00
February __, 2009

Seattle, Washington
 
FOR VALUE RECEIVED, Organic To Go Food Corporation, a Delaware corporation (the
“Company”) promises to pay to W.Health L.P., a limited partnership organized
under the laws of the Bahamas (“Investor”), or its registered assigns, in lawful
money of the United States of America the principal sum of Five Million Dollars
($5,000,000.00) (the “Principal Amount”), together with interest from the date
hereof on the Principal Amount at the rate of fifteen percent (15%) per annum,
compounded quarterly and accruing daily, on or prior to March 17, 2010 (the
“Maturity Date”) in accordance with the terms hereof.  Any payments under this
Note shall be applied first to the accrued, unpaid interest and then to the
Principal Amount.  This Note is issued pursuant to the Note Purchase Agreement,
dated as of February 11, 2009 (as amended, modified or supplemented, the “Note
Purchase Agreement”) between the Company and the Investor (as defined in the
Note Purchase Agreement).
 
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Note Purchase Agreement.
 

--------------------------------------------------------------------------------


 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1. Optional Conversion.
 
(a) The Investor may, at its discretion any time prior to the Maturity Date,
convert the Principal Amount, in whole or in part, plus any accrued, unpaid
interest due under this Note (together, the “Converted Amount”) into Common
Stock of the Company at a conversion price of $0.14, such that upon conversion
of the Converted Amount, the Investor shall receive the number of shares of
Common Stock equal to the quotient of (i) the Converted Amount, divided by, (ii)
$0.14.  Before the Investor shall be entitled to convert this Note, in whole or
in part, into shares of Common Stock hereunder, the Investor shall surrender
this Note, duly endorsed, at the office of the Company (or a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note), and shall
give written notice to the Company at its principal corporate office, of the
election to convert the same pursuant to this section, and shall state the
Converted Amount and the name in which the certificate for shares of Common
Stock are to be issued.  The Company shall, as soon as practicable thereafter,
issue and deliver at such office to the Investor (i) a certificate for the
number of shares of Common Stock to which the Investor shall be entitled upon
conversion of the Converted Amount (bearing such legends as are required by the
Note Purchase Agreement and applicable state and federal securities laws in the
opinion of counsel to the Company), (ii) a new note, bearing the same terms as
this Note, for the amount of the remainder of the Principal Amount not elected
to be converted (if any) (the “Remainder Amount”), and (iii) any other
securities and property to which the Investor is entitled upon such conversion
under the terms of this Note.  The conversion shall be deemed to have been made
immediately prior to the close of business on the date of the surrender of this
Note, and the Person entitled to receive the shares of Common Stock upon such
conversion shall be treated for all purposes as the record holder of such shares
of Common Stock as of such date.
 
(b) Fractional Shares; Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note.  Upon conversion of this Note in full, the
Company shall be forever released from all its obligations and liabilities under
this Note
 
2. Adjustments.
 
(a) Adjustments for distributions, splits or subdivisions. In the event the
Company at any time or from time to time after the date of issuance hereof fixes
a record date for the effectuation of a split or subdivision of any outstanding
shares of Common Stock or the determination of holders of any shares of Common
Stock entitled to receive a distribution without payment of any consideration by
such holder, then, as of such record date (or the date of such distribution,
split or subdivision if no record date is fixed), the Conversion Price shall be
adjusted appropriately.
 
(b) Adjustment for Reclassification, Exchange and Substitution.  If the shares
of Common Stock issuable upon the conversion of this Note are changed into the
same or a different number of shares or units of any class or classes of capital
stock, whether by recapitalization, reclassification, or otherwise, then, and in
any such event, the Investor shall have the right thereafter to convert this
Note into the kind and amount of such capital stock and property receivable upon
such reorganization, reclassification, or other change in accordance with the
number of shares of Common Stock into which this Note would have been converted
immediately prior to such reorganization, reclassification, or change.
 
3. Event of Default.  In the event of an Event of Default (as defined in the
Note Purchase Agreement), then, at the election of the Investor, upon notice to
the Company, the Principal Amount (or the Remainder Amount, if the Note has been
converted in part prior to such Event of Default) and all accrued, unpaid
interest shall become immediately due and payable in cash.
 
2

--------------------------------------------------------------------------------


 
4. Prepayment.  The Company may not pre-pay this Note, in whole or in part,
without the prior written consent of the Investor.
 
5. Security Agreement.  This Note is secured by a lien on all assets of the
Company, pursuant to the Security Agreement contemplated under the Note Purchase
Agreement.
 
6. Successors and Assigns.  Subject to the restrictions on transfer described in
the Note Purchase Agreement, the rights and obligations of the Company and the
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
7. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor.
 
8. Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in be in accordance with
the notice provisions set forth in the Note Purchase Agreement.
 
9. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
10. Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
11. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
12. Arbitration.    Any dispute, controversy, or claim arising in relation to
this Note, including with regard to its validity, invalidity, breach,
enforcement or termination, shall be resolved by binding arbitration in London,
England, in accordance with the rules of arbitration which are in force in the
United Kingdom on the date when the notice of arbitration is submitted.  The
arbitrability of such dispute, claim or controversy shall also be determined in
such arbitration. Such arbitration proceeding shall be conducted in the English
language before one (1) arbitrator agreed to by the parties. Both the foregoing
agreement of the parties to arbitrate any and all such disputes, claims and
controversies, and the results, determinations, findings, judgments and/or
awards rendered through any such arbitration shall be final and binding on the
parties hereto and may be specifically enforced by legal proceedings.
 
3

--------------------------------------------------------------------------------


 
The Company has caused this Note to be issued as of the date first written
above.
 

 
Organic To Go Food Corporation
a Delaware corporation
 
 
       
By:
     
 
Name: Jason Brown
 
Title: Chief Executive Officer
 
 
         

 


 
[Signature page to February 2009 Note]
 

--------------------------------------------------------------------------------

